     
                                                                  ISTRIC
                                                             TES D      TC
    CENTER FOR DISABILITY ACCESS                          TA




                                                                                            O
                                                       S
     Amanda Seabock, Esq., SBN 289900




                                                                                             U
                                                    ED
    Chris Carson, Esq., SBN 280048




                                                                                              RT
                                                                      TED




                                                UNIT
                                                                  GRAN
    Dennis Price, Esq., SBN 279082
     8033 Linda Vista Road, Suite 200




                                                                                                    R NIA
    San Diego, CA 92111
     (858) 375-7385
 




                                                 NO
                                                                                       Hixson
     (888) 422-5191 fax                                                       mas S.




                                                                                                    FO
                                                                         ho
     phylg@potterhandy.com                                    J u d ge T




                                                  RT
 




                                                                                                LI
     Attorneys for Plaintiff
                                                         ER




                                                       H




                                                                                            A
 
                                                              N                                 C
     Cris C. Vaughan (SBN 99568)                   D IS T IC T                           OF
                                                         R
     VAUGHAN & ASSOCIATES
 
     6207 South Walnut Street, Suite 800
   Loomis, CA 95650
                                           DATED: 10/4/2019
   Telephone: (916) 660-9401
                                           Case is dismissed with prejudice. The Clerk
     Facsimile: (916) 660-9378             may close the file.
   cvaughan@adasolutionsgroup.com
   Attorneys for Defendants
     Wah Mei School and Chinh Lap Tran
                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

   SAMUEL LOVE,                                  )    Case No.: 3:19-CV-01015-TSH
                                                   )
           Plaintiff,                            )    JOINT STIPULATION FOR
     v.                                            )    DISMISSAL PURSUANT TO
                                                 )
     WAH MEI SCHOOL, a California                       F.R.C.P. 41 (a)(1)(A)(ii)
     Nonprofit Corporation;                        )
                                                 )
     CHINH LAP TRAN; and Does 1-10,                )
           Defendants.                           )
                                                   )

          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
   parties hereto that this action may be dismissed with prejudice as to all parties; each
   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
   matter has been resolved to the satisfaction of all parties.






     Joint Stipulation                            -1-                  3:19-CV-01015-TSH
     


    Dated: October 04, 2019   CENTER FOR DISABILITY ACCESS
 
                              By:   /s/ Amanda Lockhart Seabock
                                     Amanda Lockhart Seabock
                                    Attorneys for Plaintiff
 
    Dated: October 04, 2019   VAUGHAN & ASSOCIATES
 
 
 
                               By:   /s/ Chris C. Vaughan
                                   Cris C. Vaughan
                                     Attorneys for Defendants
                                   Wah Mei School and Chinh Lap Tran




















     Joint Stipulation                  -2-          3:19-CV-01015-TSH
     


                               SIGNATURE CERTIFICATION
 
    I hereby certify that the content of this document is acceptable to Cris C. Vaughan,
    counsel for Wah Mei School and Chinh Lap Tran, and that I have obtained authorization
    to affix his electronic signature to this document.
 
    Dated: October 04, 2019          CENTER FOR DISABILITY ACCESS
 
                                     By:    /s/ Amanda Lockhart Seabock
                                             Amanda Lockhart Seabock
                                           Attorneys for Plaintiff





















     Joint Stipulation                           -3-        3:19-CV-01015-TSH
1

2
                                   PROOF OF SERVICE
3                                 Love v. Wah Mei School
4                                CASE #: 3:19-CV-01015-TSH

5    I, the undersigned, am over the age of eighteen years. I am not a party to the above-
     entitled action; my business address is 8033 Linda Vista Road, Suite 200, San Diego,
6
     CA 92111
7          On October 4, 2019 I served the following document(s):

8    JOINT STIPULATION FOR DISMISSAL PURSUANT TO F.R.C.P. 41
9    (a)(1)(A)(ii)

10   Addressed to:
           Cris Campbell Vaughan
11
           Vaughan & Associates
12         6207 South Walnut Street, Suite 800
           Loomis, CA 95650
13

14         BY MAIL: I caused such envelope with postage thereon fully prepaid to be
            placed in the United States mail at San Diego, California.
15         BY FACSIMILE: In addition to the service by mail as set forth above, I
            forwarded a copy of said documents via facsimile to the listed facsimile number.
16
           BY OVERNITE EXPRESS: I caused such envelope with postage thereon fully
17          prepaid to be placed in the Designated Overnite Express drop box at San Diego,
            California.
18         BY PERSONAL SERVICE: I caused said documents to be personally served on
19          all listed recipients via Diversified Legal Services.
     5      BY ELECTRONIC MAIL TRANSMISSION: via email. I caused the listed
20          documents to be electronically filed and subsequently emailed to the
            recipient(s).
21

22          Executed on October 4, 2019, from San Diego, California.

23
     I declare under penalty of perjury under the laws of the State of California that the
24   above is true and correct.

25

26                                                     ______________________________
                                                              Renuka Patil
27

28   PROOF OF SERVICE
